
	
		II
		110th CONGRESS
		1st Session
		S. 154
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Bunning (for
			 himself, Mr. Obama,
			 Mr. Lugar, Mr.
			 Pryor, Ms. Murkowski,
			 Mr. Bond, Mr.
			 Thomas, Mr. Martinez,
			 Mr. Enzi, Ms.
			 Landrieu, and Mr. Craig)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote coal-to-liquid fuel
		  activities.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Coal-to-Liquid Fuel Energy Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)Coal-to-liquidThe
			 term coal-to-liquid means—
				(A)with respect to a
			 process or technology, the use of a feedstock, the majority of which is the
			 coal resources of the United States, using the class of reactions known as
			 Fischer-Tropsch, to produce synthetic fuel suitable for transportation;
			 and
				(B)with respect to a
			 facility, the portion of a facility related to producing the inputs to the
			 Fischer-Tropsch process, the Fischer-Tropsch process, finished fuel production,
			 or the capture, transportation, or sequestration of byproducts of the use of a
			 feedstock that is primarily domestic coal at the Fischer-Tropsch facility,
			 including carbon emissions.
				(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Coal-to-liquid
			 fuel loan guarantee program
			(a)Eligible
			 projectsSection 1703(b) of the Energy Policy Act of 2005 (42
			 U.S.C. 16513(b)) is amended by adding at the end the following:
				
					(11)Large-scale
				coal-to-liquid facilities (as defined in section 2 of the
				Coal-to-Liquid Fuel Energy Act of
				2007) that use a feedstock, the majority of which is the coal
				resources of the United States, to produce not less than 10,000 barrels a day
				of liquid transportation
				fuel.
					.
			(b)Authorization
			 of appropriationsSection 1704 of the Energy Policy Act of 2005
			 (42 U.S.C. 16514) is amended by adding at the end the following:
				
					(c)Coal-to-liquid
				projects
						(1)In
				generalThere are authorized to be appropriated such sums as are
				necessary to provide the cost of guarantees for projects involving large-scale
				coal-to-liquid facilities under section 1703(b)(11).
						(2)Alternative
				FundingIf no appropriations are made available under paragraph
				(1), an eligible applicant may elect to provide payment to the Secretary, to be
				delivered if and at the time the application is approved, in the amount of the
				estimated cost of the loan guarantee to the Federal Government, as determined
				by the Secretary.
						(3)Limitations
							(A)In
				generalNo loan guarantees shall be provided under this title for
				projects described in paragraph (1) after (as determined by the
				Secretary)—
								(i)the tenth such
				loan guarantee is issued under this title; or
								(ii)production
				capacity covered by such loan guarantees reaches 100,000 barrels per day of
				coal-to-liquid fuel.
								(B)Individual
				projects
								(i)In
				generalA loan guarantee may be provided under this title for any
				large-scale coal-to-liquid facility described in paragraph (1) that produces no
				more than 20,000 barrels of coal-to-liquid fuel per day.
								(ii)Non-Federal
				funding requirementTo be eligible for a loan guarantee under
				this title, a large-scale coal-to-liquid facility described in paragraph (1)
				that produces more than 20,000 barrels per day of coal-to-liquid fuel shall be
				eligible to receive a loan guarantee for the proportion of the cost of the
				facility that represents 20,000 barrels of coal-to-liquid fuel per day of
				production.
								(4)Requirements
							(A)GuidelinesNot
				later than 180 days after the date of enactment of this subsection, the
				Secretary shall publish guidelines for the coal-to-liquids loan guarantee
				application process.
							(B)ApplicationsNot
				later than 1 year after the date of enactment of this subsection, the Secretary
				shall begin to accept applications for coal-to-liquid loan guarantees under
				this subsection.
							(C)DeadlineNot
				later than 1 year from the date of acceptance of an application under
				subparagraph (B), the Secretary shall evaluate the application and make final
				determinations under this subsection.
							(5)Reports to
				CongressThe Secretary shall submit to the Committee on Energy
				and Natural Resources of the Senate and the Committee on Energy and Commerce of
				the House of Representatives a report describing the status of the program
				under this subsection not later than each of—
							(A)180 days after
				the date of enactment of this subsection;
							(B)1 year after the
				date of enactment of this subsection; and
							(C)the dates on
				which the Secretary approves the first and fifth applications for
				coal-to-liquid loan guarantees under this
				subsection.
							.
			4.Coal-to-liquid
			 facilities loan program
			(a)Definition of
			 eligible recipientIn this section, the term eligible
			 recipient means an individual, organization, or other entity that owns,
			 operates, or plans to construct a coal-to-liquid facility that will produce at
			 least 10,000 barrels per day of coal-to-liquid fuel.
			(b)EstablishmentThe
			 Secretary shall establish a program under which the Secretary shall provide
			 loans, in a total amount not to exceed $20,000,000, for use by eligible
			 recipients to pay the Federal share of the cost of obtaining any services
			 necessary for the planning, permitting, and construction of a coal-to-liquid
			 facility.
			(c)ApplicationTo
			 be eligible to receive a loan under subsection (b), the eligible recipient
			 shall submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary may require.
			(d)Non-Federal
			 matchTo be eligible to receive a loan under this section, an
			 eligible recipient shall use non-Federal funds to provide a dollar-for-dollar
			 match of the amount of the loan.
			(e)Repayment of
			 loan
				(1)In
			 generalTo be eligible to receive a loan under this section, an
			 eligible recipient shall agree to repay the original amount of the loan to the
			 Secretary not later than 5 years after the date of the receipt of the
			 loan.
				(2)Source of
			 fundsRepayment of a loan under paragraph (1) may be made from
			 any financing or assistance received for the construction of a coal-to-liquid
			 facility described in subsection (a), including a loan guarantee provided under
			 section 1703(b)(11) of the Energy Policy Act of 2005 (42 U.S.C.
			 16513(b)(11)).
				(f)Requirements
				(1)GuidelinesNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall publish guidelines for the coal-to-liquids loan application
			 process.
				(2)ApplicationsNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 begin to accept applications for coal-to-liquid loans under this
			 section.
				(g)Reports to
			 CongressNot later than each of 180 days and 1 year after the
			 date of enactment of this Act, the Secretary shall submit to the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Energy and
			 Commerce of the House of Representatives a report describing the status of the
			 program under this section.
			(h)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $200,000,000, to remain available until expended.
			5.Location of
			 coal-to-liquid manufacturing facilitiesThe Secretary, in coordination with the head
			 of any affected agency, shall promulgate such regulations as the Secretary
			 determines to be necessary to support the development on Federal land
			 (including land of the Department of Energy, military bases, and military
			 installations closed or realigned under the defense base closure and
			 realignment) of coal-to-liquid manufacturing facilities and associated
			 infrastructure, including the capture, transportation, or sequestration of
			 carbon dioxide.
		6.Strategic
			 Petroleum Reserve
			(a)Development,
			 operation, and maintenance of ReserveSection 159 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6239) is amended—
				(1)by redesignating
			 subsections (f), (g), (j), (k), and (l) as subsections (a), (b), (e), (f), and
			 (g), respectively; and
				(2)by inserting
			 after subsection (b) (as redesignated by paragraph (1)) the following:
					
						(c)Study of
				maintaining coal-to-liquid products in ReserveNot later than 1
				year after the date of enactment of the Coal-to-Liquid Fuel Energy Act of 2007, the
				Secretary and the Secretary of Defense shall—
							(1)conduct a study
				of the feasibility and suitability of maintaining coal-to-liquid products in
				the Reserve; and
							(2)submit to the
				Committee on Energy and Natural Resources and the Committee on Armed Services
				of the Senate and the Committee on Energy and Commerce and the Committee on
				Armed Services of the House of Representatives a report describing the results
				of the study.
							(d)Construction of
				storage facilitiesAs soon as practicable after the date of
				enactment of the Coal-to-Liquid Fuel Energy
				Act of 2007, the Secretary may construct 1 or more storage
				facilities in the vicinity of pipeline infrastructure and at least 1 military
				base.
						.
				(b)Petroleum
			 products for storage in ReserveSection 160 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6240) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by inserting a semicolon at the end;
					(B)in paragraph (2),
			 by striking and at the end;
					(C)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
					(D)by adding at the
			 end the following:
						
							(4)coal-to-liquid
				products (as defined in section 2 of the Coal-to-Liquid Fuel Energy Act of 2007), as
				the Secretary determines to be appropriate, in a quantity not to exceed 20
				percent of the total quantity of petroleum and petroleum products in the
				Reserve.
							;
					(2)in subsection
			 (b), by redesignating paragraphs (3) through (5) as paragraphs (2) through (4),
			 respectively; and
				(3)by redesignating
			 subsections (f) and (h) as subsections (d) and (e), respectively.
				(c)Conforming
			 amendmentsSection 167 of the Energy Policy and Conservation Act
			 (42 U.S.C. 6247) is amended—
				(1)in subsection
			 (b)—
					(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and
					(B)in paragraph (2)
			 (as redesignated by subparagraph (A)), by striking section
			 160(f) and inserting section 160(e); and
					(2)in subsection
			 (d), in the matter preceding paragraph (1), by striking section
			 160(f) and inserting section 160(e).
				7.Authorization to
			 conduct research, development, testing, and evaluation of assured domestic
			 fuelsOf the amount authorized
			 to be appropriated for the Air Force for research, development, testing, and
			 evaluation, $10,000,000 may be made available for the Air Force Research
			 Laboratory to continue support efforts to test, qualify, and procure synthetic
			 fuels developed from coal for aviation jet use.
		8.Coal-to-liquid
			 long-term fuel procurement and department of defense developmentSection 2398a of title 10, United States
			 Code is amended—
			(1)in subsection (b)—
				(A)by striking The Secretary
			 and inserting the following:
					
						(1)In
				generalThe Secretary
						;
				and
				(B)by adding at the
			 end the following:
					
						(2)Coal-to-liquid
				production facilities
							(A)In
				generalThe Secretary of Defense may enter into contracts or
				other agreements with private companies or other entities to develop and
				operate coal-to-liquid facilities (as defined in section 2 of the
				Coal-to-Liquid Fuel Energy Act of
				2007) on or near military installations.
							(B)ConsiderationsIn
				entering into contracts and other agreements under subparagraph (A), the
				Secretary shall consider land availability, testing opportunities, and
				proximity to raw
				materials.
							;
				(2)in subsection
			 (d)—
				(A)by striking
			 Subject to applicable provisions of law, any and inserting
			 Any; and
				(B)by striking
			 1 or more years and inserting up to 25 years;
			 and
				(3)by adding at the
			 end the following:
				
					(f)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				section.
					.
			9.Report on
			 emissions of Fischer-Tropsch products used as transportation fuels
			(a)In
			 generalIn cooperation with the Administrator of the
			 Environmental Protection Agency, the Secretary of Defense, the Administrator of
			 the Federal Aviation Administration, and the Secretary of Health and Human
			 Services, the Secretary shall—
				(1)carry out a
			 research and demonstration program to evaluate the emissions of the use of
			 Fischer-Tropsch fuel for transportation, including diesel and jet fuel;
				(2)evaluate the
			 effect of using Fischer-Tropsch transportation fuel on land and air engine
			 exhaust emissions; and
				(3)in accordance
			 with subsection (e), submit to Congress a report on the effect on air quality
			 and public health of using Fischer-Tropsch fuel in the transportation
			 sector.
				(b)Guidance and
			 technical supportThe Secretary shall issue any guidance or
			 technical support documents necessary to facilitate the effective use of
			 Fischer-Tropsch fuel and blends under this section.
			(c)FacilitiesFor
			 the purpose of evaluating the emissions of Fischer-Tropsch transportation
			 fuels, the Secretary shall—
				(1)support the use
			 and capital modification of existing facilities and the construction of new
			 facilities at the research centers designated in section 417 of the Energy
			 Policy Act of 2005 (42 U.S.C. 15977); and
				(2)engage those
			 research centers in the evaluation and preparation of the report required under
			 subsection (a)(3).
				(d)RequirementsThe
			 program described in subsection (a)(1) shall consider—
				(1)the use of neat
			 (100 percent) Fischer-Tropsch fuel and blends of Fischer-Tropsch fuels with
			 conventional crude oil-derived fuel for heavy-duty and light-duty diesel
			 engines and the aviation sector; and
				(2)the production
			 costs associated with domestic production of those fuels and prices for
			 consumers.
				(e)ReportsThe
			 Secretary shall submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Energy and Commerce of the House of
			 Representatives—
				(1)not later than
			 180 days after the date of enactment of this Act, an interim report on actions
			 taken to carry out this section; and
				(2)not later than 1
			 year after the date of enactment of this Act, a final report on actions taken
			 to carry out this section.
				(f)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
			
